Citation Nr: 0717741	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  96-41 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased evaluation for gout, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial evaluation for a right ankle 
disability, status-post arthroscopy with synovial 
debridement, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability, status-post arthroscopy 
synovectomy.

5.  Entitlement to an initial evaluation for bilateral pes 
planus with right calcaneal spur, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to August 
1980, and from May 1982 to November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In October 2003, the veteran testified before a Veteran Law 
Judge sitting at the Central Office.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.  In November 2006, the Board sent a letter to the 
veteran notifying him that the Veterans Law Judge who 
conducted the hearing is no longer employed by the Board.  In 
response to the inquiry from the Board, the veteran indicated 
that he did not want an additional hearing.  

The Board notes that the RO, in an August 1999 rating 
decision, granted service connection and assigned a 10 
percent evaluation for bilateral pes planus (flat feet) with 
right calcaneal spur.  In July 2004, the Board denied the 
veteran's claim for an evaluation in excess of 10 percent for 
bilateral pes planus and remanded the remaining issues for 
further development.  The veteran filed a timely appeal of 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the 
VA Office of General Counsel and the veteran's representative 
filed a joint motion for remand, received in October 2006, 
requesting that the Court vacate the Board's July 2004 denial 
of an increased rating for bilateral pes planus with right 
calcaneal spur, and remanded the case for further 
development.  In November 2006, the Court granted the motion 
and vacated the July 2004 denial.  

The issue of entitlement to an evaluation in excess of 10 
percent for bilateral pes planus with right calcaneal spur is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's service-connected gout is manifested by 
complaints of pain primarily in the right elbow, right 
shoulder, and right great toe, but no current objective 
evidence of joint deformity.  There is also no objective 
evidence of impairment of health objectively supported by 
examination findings, nor is there evidence of incapacitating 
exacerbations occurring three or more times a year.

2.  The veteran's service-connected right ankle disability, 
status-post arthroscopy with synovial debridement, is 
manifested by pain and osteochrondral abnormality of the 
right tibia, with no more than marked limitation of motion.  
There is no evidence of ankylosis of the right ankle.

3.  The veteran exhibits no worse than hearing acuity at 
Level II in the right ear, and Level IV in the left ear.

4.  The veteran's service-connected right knee disability, 
status post arthroscopy synovectomy, is manifested by mild 
crepitance, degenerative changes, and patellofemoral 
syndrome.  There is no evidence of flexion limited to 30 
degrees, extension limited to 15 degrees, ankylosis, 
subluxation or lateral instability, or dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  
5.  The veteran has not submitted evidence tending to show 
that his service-connected right ankle disability, gout, 
bilateral hearing loss, and right knee disability require 
frequent hospitalization, are unusual, or cause marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for a right ankle disability, status-post arthroscopy 
with synovial debridement, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2006).

2.  The criteria for an initial evaluation in excess of 20 
percent for gout are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.31, 4.71a, 
Diagnostic Codes 5002, 5017 (2006).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (effective prior to June 10, 1999); (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100 (2006).

4.  The criteria for an initial evaluation in excess of 10 
percent for right knee disability, status post arthroscopy 
synovectomy, are not met.  38 C.F.R. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an October 2006 letter.  That letter 
informed the veteran to submit any pertinent evidence he has 
in his possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical and personnel records, hearing transcript, and post-
service medical records from Elgin Air Force Base, Health 
South Emerald Coast Surgery Center, and the VA Outpatient 
Clinic in Pensacola.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

In the October 2006 letter, the RO advised the veteran as to 
how disability ratings and effective dates are assigned, so 
there can be no possibility of prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).






I.  Gout

The veteran's gout is currently rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5017.  The veteran 
asserts that his gout is more severe than contemplated by the 
current 20 percent evaluation.

Evidence relevant to the severity of the veteran's gout 
includes a January 1995 VA examination report which shows 
that the veteran's gout was well-controlled with medication 
and presented minimal discomfort.  It was noted that the 
veteran's joints had good range of motion.

In an August 1995 rating decision, the RO granted service 
connection for gout and assigned a noncompensable evaluation, 
effective December 1, 1994.  

According to a February 1998 VA joints examination report, 
the veteran reported intermittent flare ups approximately six 
times per year.  Impression was recurrent episodes of gout.  
At that time, the veteran's gout was asymptomatic.

On December 1998 VA joints examination, the veteran reported 
experiencing a flareup of gout one month prior.  Impression 
was recurrent episodes of gout, presently asymptomatic.

In a March 1999 rating decision, the RO increased the 
evaluation for gout to 20 percent, effective December 1, 
1994.

According to a September 2001 VA joints examination report, 
the veteran reported having a flareup of gout above his right 
elbow approximately four weeks prior.  The veteran estimated 
having five to six significant flareups of pain per year, 
even when he is taking his medication.  He reported that the 
gout manifested above his right shoulder, right elbow, right 
wrist, and right great toe.  Impressions included gout with 
recurrent flareups; and a history of gout in the right elbow 
(findings compatible with lateral epicondylitis).  X-rays of 
the right elbow was normal.  
Minor degenerative changes were seen in the first 
metatarsophalangeal (MP) joint of the right foot.  The MP 
joint had 10 degrees of dorsiflexion and 35 degrees of 
plantar flexion.  There was pain on motion as well as slight 
crepitation.

According to a January 2005 VA treatment note, the veteran 
started a new medication which resulted in a reduction of 
uric acids.  The veteran reported having one attack of pain 
and swelling of the right elbow which was significantly less 
severe than usual with the new medication.  The medication 
for gouty arthritis was increased at that time.  

According to a March 2005 VA examination report, the examiner 
noted that the veteran's gout is controlled most of the time 
with medications, but noted the veteran's reported five to 
six flareups a year.  As far as the veteran's gouty arthritis 
was concerned, the examiner noted no joint involvement.  

Under Diagnostic Code 5017, gout is rated under the criteria 
for rheumatoid arthritis.  Pursuant to the provisions of 
Diagnostic Code 5002, rheumatoid arthritis warrants a 100 
percent disability evaluation when there is evidence of an 
active process with constitutional manifestations associated 
with active joint involvement that is totally incapacitating.  
A 60 percent disability evaluation is warranted when there is 
less symptomatology than the criteria for a 100 percent 
evaluation but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  A 40 percent disability 
evaluation is warranted when there are symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A 20 
percent disability evaluation is warranted for one or two 
exacerbations a year in a well-established diagnosis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2006).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

Review of the medical evidence of record does not demonstrate 
that the veteran's service-connected gout is characterized by 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year such as to warrant a 40 percent disability evaluation.  
The medical evidence of record demonstrates that the veteran 
has had symptoms of gout and has received treatment during 
the appeal period; however, the evidence fails to reveal 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  On VA examinations conducted in January 1995, February 
1998, and December 1998, it was specifically noted that the 
veteran's gout was asymptomatic.  On September 2001 
examination, the veteran reported having five or six episodes 
of gout per year, however, these episodes are not shown by 
the record to be incapacitating.  In fact, there is no 
contemporaneous evidence of fare-ups of gout that could be 
termed incapacitating.  In 2005, the veteran's gout appeared 
to have responded well to medication, resulting in a 
reduction in the number of gouty attacks and the severity of 
such attacks, with no joint involvement.  Further, the record 
does not reflect definite impairment of the veteran's health 
objectively supported by examination findings.  Overall, the 
disability picture is more accurately reflected under the 
criteria for a 20 percent rating.  As such, it follows that 
the criteria for a 40 percent evaluation have not been met.

The Board has also considered whether a rating in excess of 
20 percent could be obtained by virtue of the veteran's gout, 
as measured by limitation of motion of the affected parts.  
The veteran's gout primarily affects his right elbow, right 
shoulder, and right great toe.

With respect to the veteran's great toe, the diagnostic codes 
for foot disabilities, Diagnostic Codes 5276 through 5284, do 
not include a diagnostic code specifically addressing 
limitation of motion or ankylosis of individual toes.  Thus, 
consideration was given to Diagnostic Codes 5278 (unilateral 
claw foot), 5280 (unilateral hallux valgus), 5283 (malunion 
of or nonunion of metatarsal bones) and 5284 (other foot 
injuries).  On September 2001 VA examination, minor 
degenerative changes were seen in the first MP joint of the 
right foot.  The MP joint had 10 degrees of dorsiflexion and 
35 degrees of plantar flexion.  There was pain on motion, 
tenderness, and slight crepitation.  However, the evidence of 
record does not show that the veteran has been diagnosed with 
claw foot, hallux valgus, or malunion of or nonunion of 
metatarsal bones.  Thus, the Board concludes that the 
evidence does not demonstrate that the veteran has a foot 
disability such as to warrant a compensable evaluation.

With respect to the veteran's right elbow, limitation of 
motion of the arm is addressed in Diagnostic Codes 5206, 5207 
and 5208.  38 C.F.R. § 4.71a, Diagnostic Codes 5206-08.  The 
veteran's range of right elbow motion was from zero to 130 
degrees on September 2001 VA examination.  There was evidence 
of mild pain on motion, and tenderness to palpation over the 
lateral epicondyle region.  X-rays taken of the right elbow 
taken in September 2001 were normal.  Based on the range of 
right elbow motion findings cited directly above, a 
compensable evaluation is not warranted under either 
Diagnostic Code 5206-5208.  

There are no objective findings of record pertinent to the 
veteran's right shoulder.  Thus, a disability evaluation in 
excess of 20 percent for the veteran's service-connected gout 
is not warranted.  The Board has also considered whether the 
veteran is entitled to a staged rating.  See Fenderson, 
supra.  It is the Board's opinion, however, that the 
veteran's service-connected gout has not been more than 20 
percent disabling.

The Board acknowledges the statements from the veteran's wife 
and son with respect to the severity of the veteran's gout, 
however, their opinions as to medical 


matters are without probative value because they, as 
laypersons, are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the preponderance of the evidence is against the increased 
rating claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006).


II.  Right Ankle

The veteran is in receipt of a 20 percent evaluation for a 
right ankle disability, status-post arthroscopy with synovial 
debridement and asserts that he is entitled to a higher 
evaluation. 

During service, in 1990, the veteran sustained a fracture of 
the right ankle and arthroscopy surgery was performed.  

A January 1995 VA examination report shows a history of right 
ankle fracture and arthroscopy which showed degenerative 
arthritis.  

In an August 1995 rating decision, the RO granted service 
connection for residuals of fracture to the right ankle, 
status post arthroscopy with synovial debridement and 
assigned a noncompensable evaluation, effective December 1, 
1994.  In a July 1996 rating decision, the RO increased the 
evaluation to 10 percent, effective December 1, 1994.

On April 1997 VA examination, there was evidence of mild 
swelling and enlargement to the right ankle.  He had 10 
degrees dorsiflexion, and 40 degrees of plantar flexion.  No 
pain on motion was noted.  There was tenderness to palpation 
of the lateral aspect of the ankle.  No instability of the 
ankle was noted.  The veteran had good subtalar motion.  He 
was able to heel and toe-walk as well as squat and arise 
again.  He had a 2+ dorsalis pedis pulse in the right foot.  
Impression, in pertinent part, was status post arthroscopic 
synovectomy of the right knee. 

On February 1998 VA examination, the veteran reported 
recurrent episodes of pain in the right knee, and occasional 
swelling.  He stated that his right knee primarily bothered 
him while kneeling; otherwise he could stand, walk, squat, 
and walk up stairs without problems.  On examination, there 
was evidence of mild swelling and enlargement of the right 
ankle.  He had 5 degrees of dorsiflexion, and 45 degrees of 
plantar flexion.  There was pain on motion.  There was 
significant tenderness to palpation over the lateral 
malleolar region.  He had a 2+ anterior drawer sign. The 
examiner noted well-healed arthroscopy portals.  There was 
evidence of additional functional loss during flareups or 
with increased use.  

In a March 1998 rating decision, the RO increased the 
evaluation for right ankle disability to 20 percent, 
effective December 1, 1994.

Magnetic resonance imaging (MRI) report dated in August 1998 
shows evidence of osteochrondral abnormalities about the 
tibio-talar joint.  There was associated marrow edema 
posteriorly in the distal tibia; there was no evidence of 
tendinous or muscular abnormality.  

In September 1998, the veteran was issued a brace for his 
right ankle.  

On December 1998 VA joints examination, the veteran's right 
ankle had 5 degrees of dorsiflexion and 40 degrees of plantar 
flexion with pain on motion.  There was mild swelling and 
enlargement of the right ankle.  There was tenderness over 
the anterior as well as the lateral aspect of the ankle.  The 
veteran was guarding but the examiner still felt that the 
veteran had an approximate 2+ anterior drawer sign.  He was 
able to heel and toe-walk with a limp, as well as squat and 
arise, all of which caused pain.  The examiner noted that the 
veteran's pain on motion could further limit functional 
ability during flareups or with increased use.  

Examination of the right ankle conducted in September 2001 
revealed mild swelling and mild pain on motion, and 
tenderness to palpation of the lateral aspect of the ankle.  
On range of motion testing, the right ankle had 5 degrees of 
dorsiflexion, and 40 degrees of plantar flexion.  There was 
pain on motion, greater in plantar flexion than dorsiflexion.  
The veteran was guarding but was felt to have a moderately 
positive drawer sign with pain and grinding noted on testing.  
There was no evidence of Achilles tendon spasm or 
displacement.  X-rays of the right ankle showed a possible 
fracture in the distal fibular joint, healed; small plantar 
spur; and no evidence of arthritis.  

Private x-rays of the right ankle taken in December 2002 
showed evidence of a plantar calcaneal spur, and degenerative 
joint disease of mild to moderate severity.
In August 2004, the veteran underwent private arthroscopic 
anterior synovectomy of the right ankle, arthroscopic removal 
of the osteophyte off the distal right tibia, arthroscopic 
debridement of the lateral talar dome with chondroplasty, 
Brostrom procedure, and reconstruction of the medial 
ligaments of the right ankle.

In a January 2005 rating decision, the RO granted a temporary 
100 percent evaluation based on surgical treatment 
necessitating convalescence.  The 20 percent evaluation 
continued following the convalescent period.  

On March 2005 VA joints examination, the veteran had 
dorsiflexion from zero to 10 degrees, and plantar flexion 
from zero to 5 degrees.  There was no evidence of lateral 
instability or diffuse tenderness of the ankle.  The examiner 
noted that any movement of the ankle created pain.  There was 
no additional limitation of motion with repetitive use.  
There was no distinct inflammation or swelling.

On review, the Board finds that an evaluation in excess of 20 
percent for service-connected right ankle disability, status-
post arthroscopy synovectomy, is not warranted.  The current 
20 percent evaluation is based on evidence of marked 
limitation of motion of the ankle, pursuant to Diagnostic 
Code 5271.  A 20 percent evaluation is the maximum allowable 
evaluation under Diagnostic Code 5271.  Thus, an evaluation 
in excess of 20 percent under such code is not available. 

A higher evaluation of 30 percent under Diagnostic Code 5270 
is also not warranted.  In this regard, there is no evidence 
of ankylosis of the ankle in plantar flexion, between 30 and 
40 degrees, or in dorsiflexion, between 0 and 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2006).  There is 
no x-ray or clinical evidence of ankylosis of the right 
ankle.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
evaluation can be based on "greater limitation of motion due 
to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant."  See 38 C.F.R. § 4.40 (2006).

The Board notes that DeLuca is inapplicable in this case 
because the veteran is receiving the maximum schedular 
evaluation for limitation of motion of an ankle, absent 
evidence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  In essence, the veteran is already being 
compensated for any additional functional loss.  

There is MRI evidence of osteochondral abnormalities about 
the right tibio-talar joint.  However, the evidence does not 
reflect that such impairment is consistent with malunion of 
the tibia and fibula with marked ankle disability such as to 
warrant a 30 percent evaluation under Diagnostic Code 5262.  
38 C.F.R. § 4.71a (2006).

The Board notes that the veteran is in receipt of a 10 
percent evaluation for a scar, status-post arthroscopy with 
synovial debridement of the right ankle.  He has not 
expressed disagreement as to the evaluation of such scar and 
there is no indication that the scar is symptomatic.  

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  See Fenderson, supra.  It is 
the Board's opinion, however, that the veteran's service-
connected right ankle disability has not been more than 20 
percent disabling at any time during the claim period.

As the preponderance of the evidence is against the increased 
rating claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006).


III.  Bilateral Hearing Loss 

Based on in-service audiometric testing and VA examination, 
the RO, in August 1995 granted service connection for left 
ear hearing loss and assigned a noncompensable evaluation.  
Service connection for right ear hearing loss was granted by 
a February 1999 rating decision, and the disability, 
thereafter described as bilateral hearing loss, was assigned 
a noncompensable evaluation, pursuant to Diagnostic Code 
6100.  This evaluation has been confirmed and has continued 
to the present.

During the pendency of the veteran's appeal, the rating 
criteria under which diseases of the ear and other sense 
organs are evaluated have been amended, effective June 10, 
1999.  64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Pursuant to Diagnostic Code 6100, the assignment of a 
disability evaluation for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under the former criteria, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).

Under the current criteria, evaluations for defective hearing 
are based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, along with the average hearing threshold level as 
measured by pure tone audiometry tests.  See 38 C.F.R. § 4.85 
(2006).  "Pure tone threshold average" is the sum of the pure 
tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided 
by four.  38 C.F.R. § 4.85(d) (2006).  To evaluate the degree 
of disability for service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2006).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2006).

The veteran underwent audiometric testing just prior to his 
separation from active service in January 1994.  



These results, in pure tone thresholds, are as follows:  




HERTZ



AVG
1000
2000
3000
4000
RIGHT
11.25
5
10
10
20
LEFT
37.50
20
25
45
60

Speech discrimination testing scores were not noted.  

In January 1995, the veteran underwent VA audiometric 
testing.  Pure tone thresholds, are as follows:  




HERTZ



AVG
1000
2000
3000
4000
RIGHT
24
30
25
25
15
LEFT
40
30
25
45
60
Speech discrimination testing scores revealed speech 
recognition ability of 96 percent in the right ear; and 94 
percent in the left ear.

In April 1997, the veteran underwent further a VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
29
35
25
20
35
LEFT
56
35
45
65
80

Speech discrimination testing scores revealed speech 
recognition ability of 86 percent in the right ear; and 80 
percent in the left ear.



On February 1998 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
23.75
20
20
20
30
LEFT
47.50
20
30
50
60

Speech discrimination testing scores revealed speech 
recognition ability of 96 percent in the right ear; and 84 
percent in the left ear.

On December 1998 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
25
25
25
20
30
LEFT
50
25
35
65
75

Speech discrimination testing scores revealed speech 
recognition ability of 96 percent in the right ear; and 
80percent in the left ear.

On March 2005 VA audiological examination, the veteran 
complained of difficulty hearing conversation when background 
noise is present.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
55
50
45
55
70
LEFT
65
50
50
85
75

Speech discrimination testing scores revealed speech 
recognition ability of 86 percent in the right ear; and 82 
percent in the left ear.

Based on the above-medical findings, the interpretations 
under either the former or the current criteria are as 
follows: bilateral hearing acuity at Level I in January 1995; 
hearing acuity at Level II in the right ear and Level IV in 
the left ear in April 1997; hearing acuity at Level I for the 
right ear and Level II in the left ear in February 1998; 
hearing acuity at Level I in the right ear and Level IV in 
the left ear in December 1998; and hearing acuity at Level II 
in the right ear and Level IV in the left ear in March 2005.

At worst, the veteran exhibits level II hearing acuity in the 
right ear, and level IV in the left ear.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100, Table VI (2006).  The application 
of the Ratings Schedule establishes that a noncompensable 
evaluation for bilateral hearing loss is warranted under 
Diagnostic Code 6100, Tables VI, VII (2006).  The audiometric 
results of record do not reflect an exceptional pattern of 
hearing loss, thus, an alternative method for evaluating 
hearing impairment is not for application.  See 38 C.F.R. § 
4.86.  Therefore, the Board finds that a compensable 
evaluation for bilateral hearing loss is not warranted.

The Board is cognizant that the veteran has reported 
difficulty in understanding speech when background noise is 
present.  He contends that his hearing loss is more severe 
than VA acknowledges, and that he is deserving of an 
increased disability evaluation for his service-connected 
bilateral hearing loss.  While the veteran's statements may 
be considered credible with regard to his subjective 
complaints pertaining to his hearing problems, the Board 
notes that medical diagnoses involve questions that are 
beyond the range of common knowledge and experience.  Rather, 
they require the special knowledge and experience of a 
trained medical professional.  Because the record does not 
show that the veteran is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the degree of disability associated with his service 
connected hearing loss, his statements are not competent 
evidence for the purpose of establishing entitlement to a 
higher disability evaluation for that disability.  See 
Espiritu, Grottveit, supra.


The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that the veteran's service-connected 
bilateral hearing loss has not been compensably disabling.

The preponderance of the evidence is against the veteran's 
increased rating claim for bilateral hearing loss.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


IV.  Right Knee

The veteran is currently in receipt of a 10 percent 
evaluation for a right knee disability, status-post 
arthroscopy synovectomy.  He asserts that his right knee 
disability is more severe than contemplated by the current 10 
percent evaluation.

During service, the veteran underwent arthroscopic 
synovectomy of the right knee in January 1990.  He was 
discharged with a diagnosis of right synovitis and mild 
degenerative fraying of the lateral meniscus, right knee.  
According to the veteran's January 1994 separation 
examination, the veteran complained of arthritis and bone and 
joint abnormalities.  The examiner reported no current 
findings, however, and results of X-rays taken in January 
1990, prior to the surgery, found no evidence of fractures or 
other significant bony abnormality in the right knee.  In 
April 1990, service medical records show that the veteran had 
achieved good active range of motion with very minimal 
tenderness and no effusion.  Degenerative arthritis was 
diagnosed in the right knee, however, a March 1992 entry 
reflects that this diagnosis was not borne out in a 
subsequent bone scan.  In May 1990, records show that he 
continued to do well, and the physician noted he could be 
allowed to start running at his own pace.  There are no 
further entries concerning complaints of or treatment for the 
right knee during service.

In January 1995, the veteran underwent VA examination.   The 
veteran complained of knee pain.  The examiner noted the 
veteran limped on his right, and that he could walk on his 
heels and toes with discomfort.  The veteran demonstrated 
normal range of motion without instability of the collateral 
ligaments.  No fluid was found, and results of X-rays reflect 
an essentially normal right knee.  The examiner diagnosed no 
abnormality of the right knee.

The RO granted service connection for status-post arthroscopy 
synovectomy, right knee, in an August 1995 rating decision 
and assigned a noncompensable evaluation, pursuant to 
Diagnostic Code 5257, effective December 1, 1994.  

In April 1997, the veteran complained of recurrent knee pain 
and swelling, but reported no giving way of the knee.  The 
veteran continued to walk with a limp on the right, and range 
of motion measured from zero to 130 degrees without pain on 
motion.  The examiner observed patellofemoral popping on 
motion, but no redness, heat, swelling, or tenderness.  
Results of x-rays evidence a normal right knee.  The report 
shows an impression of status post arthroscopic synovectomy 
of the right knee with removal of torn meniscus, per history 
of the veteran.

In February 1998, the veteran had no additional complaints 
but continued to exhibit a right-sided limp.  The examiner 
found range of motion to be slightly reduced, measuring zero 
to 125 degrees, with slight patellofemoral grinding but 
without pain on motion.  Tenderness was noted on palpation 
over the supero-lateral aspect of the patellofemoral joint.  
There was no swelling, and no ligamentous instability.  The 
examiner further noted no evidence of weakened movement, 
excess fatigability, or incoordination.  X-rays revealed a 
normal right knee.  The examiner recorded an impression of 
status post arthroscopic synovectomy of the right knee.

In March 1998, the RO increased the evaluation for right knee 
disability to 10 percent, under Diagnostic Code 5299-5260, 
effective in December 1994, date of receipt of the veteran's 
claim.  The evaluation was assigned on the basis of the 
limitation of motion due to pain, although not to a 
compensable degree under applicable diagnostic codes for 
limitation of knee motion.

VA and private treatment records reveal complaints of knee 
pain in August 1996, and of knee pain, intermittent grinding, 
popping, and giving way but no episodes of locking in 
September 1998.  The examiner recorded an impression of 
patellar tendonitis in September 1998.

The veteran underwent further VA examination in December 
1998.  At this time, the veteran voiced additional complaints 
of occasional giving way in the right knee.  He continued to 
limp on the right.  The examiner noted range of motion at 
zero to 125 degrees, without pain, but with crepitance.  
There was no swelling, ligamentous instability, or definite 
weakness.  Tenderness was noted about the patellofemoral 
joint.  Impression was status-post arthroscopic synovectomy, 
right knee.

According to a March 2005 VA examination report, right knee 
range of motion was from zero to 140 degrees.  Range of 
motion testing did not create any discomfort.  There was no 
additional limitation of motion with repetitive use.  There 
was evidence of slight crepitus in the patella with flexion 
and extension.  There was no inflammation or swelling of the 
knee; Lachmann's and McMurray's signs were negative.  There 
was no evidence of lateral instability.  Relevant impressions 
included degenerative disc disease of the right knee with 
patellofemoral syndrome, and minimal limitation of motion. 

The current 10 percent evaluation assigned for status-post 
arthroscopy synovectomy, right knee, was evaluated under 
Diagnostic Code 5299-5260 for a disability not identified 
under the criteria, but rated analogous to limitation of leg 
flexion.  38 C.F.R. § 4.27.  The RO based its assignment of a 
10 percent evaluation under this Diagnostic Code on evidence 
of crepitance and pain, with otherwise noncompensable limited 
range of motion.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2006).

On review, the Board finds that an evaluation in excess of 10 
percent for service-connected right knee disability, status-
post arthroscopy synovectomy, is not warranted.  In this 
regard, there is no evidence of flexion limited to 45 
degrees, or extension limited to 10 degrees to warrant even a 
minimal compensable evaluation under Diagnostic Code 5260 or 
5261.  The veteran exhibited range of right knee joint motion 
from zero to 125 degrees on February 1998 examination, and 
from zero to 140 during the most recent examination in March 
2005.  Thus, a higher evaluation is not warranted under 
either Diagnostic Code 5260 or 5261.   

A higher evaluation is also not warranted under Diagnostic 
Code 5258, as the evidence fails to show that the veteran's 
right knee disability is manifested by dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  Although there is in-service 
evidence of mild degenerative fraying of the lateral meniscus 
of the right knee, the post-service medical evidence shows no 
treatment for episodes of locking.  Moreover, there is no 
clinical evidence of effusion in the right knee joint on 
January 1995, April 1997, February 1998, and March 2005 
examinations.  

Finally, the medical evidence fails to show that the 
veteran's right knee is ankylosed, thus a higher evaluation 
is not warranted under Diagnostic Code 5256 for ankylosis of 
the knee at a favorable angle.  There is also no evidence of 
other impairment of the knee involving subluxation or lateral 
instability.  The examination reports dated in January 1995, 
February 1998, December 1998, and March 2005 specifically 
note no findings of instability.  Furthermore, results of x-
rays taken during the appeal period show no evidence of 
dislocation.  Thus, a higher evaluation under either 
Diagnostic Code 5256 or 5257 is not warranted.  See also 
VAOPGCPREC 23-97 (1997).

As noted above, there is evidence reflecting abnormalities in 
the right tibia, however, these findings are associated with 
the veteran's right ankle disability, and not the right knee 
disability.  

With regard to DeLuca considerations, there is no evidence of 
additional limitation of right knee motion due to pain.  In 
fact, the veteran is in receipt of a compensable evaluation 
for right knee limitation of motion, though he does not meet 
the criteria for such under the appropriate Diagnostic Codes.  
The current evaluation contemplates additional functional 
impairment due to pain and weakness in the knee joint.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  C.F.R. § 
4.59 (2006); See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 
4.45.

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that the veteran's service-connected right 
knee disability has not been more than 10 percent disabling.

In sum, the Board finds that an initial evaluation in excess 
of 10 percent is not warranted for the veteran's service-
connected right knee disability, status-post arthroscopy 
synovectomy.  The preponderance of the evidence is against 
the veteran's increased rating claim for a right knee 
disability.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert, supra. 


ORDER

Entitlement to an initial increased evaluation for gout, 
currently evaluated as 20 percent disabling, is denied.  
Entitlement to an initial evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied.


REMAND

The veteran also asserts that he is entitled to an evaluation 
in excess of 10 percent for bilateral pes planus with right 
calcaneal spur.  Pursuant to the October 2006 Joint Motion 
for Remand and November 2006 Court Order, further development 
is required.

In particular, the Joint Motion for Remand noted that VA 
failed to provide an adequate examination.  It was noted that 
the most recent examination, conducted in September 2001, is 
too remote, and did not fully address the symptomatology 
pertinent to pes planus. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
podiatry examination to determine the 
nature and severity of his bilateral pes 
planus with right calcaneal spur.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  

The examiner should specifically note 
whether there is objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation, use 
accentuated, swelling on use, 
characteristic callosities, extreme 
tenderness of the plantar surfaces of the 
feet, and/or marked inward displacement 
and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  

2.  Thereafter, the RO should 
readjudicate the increased rating claim 
for bilateral pes planus with right 
calcaneal spur.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


